Title: Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst to John Adams, 12 Dec. 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              
            
            

              Amsterdam

               12 December 1786
            
          

          We are honored by your Excellency’s respected Favor of 1 Inst. with an Enclosure from the Board of Treasury of the
            United-States, whereof we transmit a Copy for Your Excellency’s Perusal and
            Government.
          In directing the Payment of the Premiums ƒ60,000.—to be effected in
            new Bonds, the Commissioners appear to have been apprehensive, they should not be able
            to provide timely for the February Interest. The State of their Cash with us at that
            Period, will depend upon the further Disposals your Excellency may make of the 80,000
            Dollars, to be holden for forming Treaties with the Barbary Powers; Of which Sum there
            still remains undrawn about ƒ120,000.—We request Your Excellency to inform us, whether
            this Amount will be fully employed for the Purpose intended and the Probability when it
            must be paid. If the whole should not be required for this specific Object, We would
            with Your Excellency’s Approbation, appropriate Part thereof to the Payment in Specie of
            the ƒ60,000— Premiums; being fully convinced such a measure would have the most
            beneficial Consequences upon the public Credit of America, and would operate very
            favorably upon any further Loans, Congress might be disposed to raise in this
            Country.
          We entreat Your Excellency’s Reply by return of the Mail, and have
            the Honor to subscribe ourselves very respectfully / Your Excellency’s / Most Obedient
            and very / humble Servants

          
            
              Wilhem & Jan Willink
            
          
          
            
              Nico. & Jacob van
                Staphorst
            
          
        